DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE CLAIMS
a) In claim 1 line 2, “having” to --housing--.
b) In claim 1 line 2, “housing” to --a housing--.
c) In claim 1 lines 3, “the parting plane” to --a parting plane--.
d) In claim 1 lines 5 and 6, delete “wherein the housing comprises at least two housing shells, the parting plane of which runs through the housing opening,”


Allowable Subject Matter
Claims 1-7, 9-13 and 15-20 are allowed.
The following is an examiner's statement of reasons for allowance: The primary reasons for the indication of the allowability of claims 1-7, 9-13 and 15-20 are:
Regarding claims 1-7, 9-11 and 15-20,  the prior art does not teach or fairly suggest in combination with the other claimed limitations a cable housing assembly comprising a cable screw-connection insert comprises an insert element, on which a flange is configured such that, the cable screw- connection insert is arranged non-rotatably in the housing shell, wherein, realized outside the housing, on the insert element, is a thread, seated on which there is a locknut, such that the cable screw-connection insert is fixed to the housing by screw-fastening of the locknut against an outer wall, in the vicinity of the housing opening, and realized at an edge of the housing opening of at least one of the housing shells, on the inside a gradation, having an inner contour that non-rotatably fixes the cable screw-connection insert to the housing.
Regarding claims 12 and 13, the prior art does not teach or fairly suggest in combination with the other claimed limitations a  method for cable screw connection of a cable screw- connection insert, into which a cable is already inserted, for insertion into a housing opening of a housing comprising at least two housing shells, the parting plane of which runs through the housing opening, for the purpose of fastening the cable screw-connection insert to the housing, comprising the steps: Step (1)- fitting the cable and/or a stranded wire and/or a contact and/or a plug-in connector insert already preassembled on the cable, according to its intended use; Step (2)- placing the cable in a predetermined position; Step (3)- inserting the cable screw-connection insert into the housing opening of a housing shell of the housing; Step (4)- arranging a flange of the cable screw-connection insert in a non-rotatable manner with a contour in contact with an inner contour of the housing shell; Step (5)- joining the housing shell to at least one further housing shell; and Step (6)- screw-fastening a locknut of the cable screw-connection insert, such that the cable screw-connection insert is fixed to the housing. 
These limitation is found in claims 1-7, 9-13 and 15-20, and are neither disclosed nor taught by the prior art of record, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

June 1, 2022
/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848